TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00517-CV


Khosrow B. Semnani, Charles A. Judd, and Frank C. Thorley, Appellants

v.


Kenneth N. Bigham and KNB Holdings, Ltd., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN102623 HONORABLE JAMES REX, JUDGE PRESIDING 




		Appellants Khosrow B. Semnani, Charles A. Judd, and Frank C. Thorley filed a
motion to dismiss, pursuant to  Texas Rule of Appellate Procedure 42.1(a)(2), requesting dismissal
and representing to the Court that the "Parties have agreed that the underlying lawsuit and this
interlocutory appeal should be dismissed." 
		Accordingly, pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and 43.2(f)
this appeal is dismissed on appellants' motion.

						__________________________________________
						Lee Yeakel, Justice
Before Justices Kidd, Yeakel and Patterson
Dismissed on Appellants' Motion
Filed:   January 10, 2001
Do Not Publish